MORROW, P. J.
The offense is burglary; punishment was fixed at confinement in the penitentiary for a period of two years.
In the indictment it is charged that the appellant entered the house of M. A. Ector, by force and without his consent, with the intent to take from his possession certain personal property.
The sufficiency of the evidence is challenged. A recital of it is deemed unnecessary, further than to say that it was undisputed that the alleged burglarized premises did not belong to and were not in the possession of the person named in the indictment as the owner. The statute requires that the owner or possessor of the property be named in the *245indictment, and, where property is in joint possession of the husband and wife, living together and occupying the same premises, the . husband should be named as the possessor and owner. Under some circumstances, it is permissible to charge the ownership in the wife, hut the facts in the present case do not come within the exceptions. See Peoples v. State, 90 Tex. Cr. R. 236, 234 S. W. 394, and numerous cases there cited.
The proof failing to correspond with the allegation, the judgment is reversed and the cause remanded.